Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Reasons for Allowance
The prior art of record fails to teach the claimed invention precisely as it has been amended to read in the instant application1.
[original claim 1] a wirelessly connectable initiator head assembly, comprising: a body, comprising a head extending from a base, wherein the head includes a first surface, a second surface, an insulating portion extending therebetween, and a platform extending from the first surface away from the base, and wherein the base extends from the second surface of the head; and an electrical contact component positioned proximal to the body, the electrical contact component comprising an electrically contactable line-in portion positioned proximal to the platform, and an electrically contactable ground portion positioned proximal to the second surface, wherein the insulating portion electrically insulates the line-in portion and the ground portion.
[original claim 11] a wirelessly connectable initiator head assembly, comprising: a head extending from a base, wherein the head includes a platform extending from a first surface of the head away from the base, and the base extends from a second surface of the head; and an electrical contact component at least partially embedded within the body, the electrical contact component comprising: an electrically contactable line-in portion positioned adjacent a top surface of the platform; a line-in wire extending from the line-in portion through the head and the base; an electrically contactable ground portion positioned adjacent the second surface of the head; and a ground wire extending from the ground portion through the base; wherein the electrical contact component is held in a fixed position relative to the body.
[original claim 15] An initiator configured for being electrically contactably received within a perforating gun assembly without using a wired electrical connection, the initiator comprising: a shell; and a wirelessly connectable initiator head assembly, comprising: a body including a head extending from a base, the head comprising a head and a base, wherein the head includes a platform extending from a first surface of the head away from the base, and the base extends from a second surface of the head; and an electrical contact component comprising an electrically contactable line-in portion positioned adjacent a top surface of the platform, and an electrically contactable ground portion positioned adjacent a second surface of the head, wherein the electrical contact component is held in a fixed position relative to the body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 3641


    
        
            
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.